 1   Barrett Beasley (SBN: 194143)
     SALIM BEASLEY LLC
 2   1901 Texas Street
 3   Natchitoches, LA 71457
     Tel: (318) 354-1043
 4   Fax: (318) 354-1227
     bbeasely@salim-beasley.com
 5

 6   Michael M. Buchman (pro hac vice pending)
     Michelle C. Clerkin (pro hac vice pending)
 7   MOTLEY RICE LLC
     777 Third Avenue, 27th Floor
 8
     New York, NY 10017
 9   Tel: (212) 577-0050
     Fax: (212) 577-0054
10   mbuchman@motleyrice.com
11   mclerkin@motleyrice.com

12   Attorneys for Plaintiff Douglas J. Reece

13

14                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16
     DOUGLAS J. REECE, on his own behalf and
17   all others similarly situated,
18                                                         Civil Action No. 3:20-cv-02345-WHO
                                         Plaintiff,
19                                                         PROOF OF SERVICE OF
             v.                                            SUMMONS AND COMPLAINT
20
     ALTRIA GROUP, INC., and JUUL LABS,
21
     INC.,
22
                                         Defendants.
23

24   Dated: April 24, 2020                         Respectfully submitted,

25                                                 /s/ Barrett Beasley
26                                                 Barrett Beasley
                                                   SALIM BEASLEY
27                                                 1901 Texas Street
                                                   Natchitoches, LA 71457
28
                                                   (866) 269-5561


                                                           1
                                        Proof of Service of Summons and Complaint
 1              bbeasely@salim-beasley.com`

 2              Michael M. Buchman
 3              Michelle C. Clerkin
                MOTLEY RICE LLC
 4              777 Third Avenue, 27th Floor
                New York, NY 10017
 5
                (212) 577-0050
 6              mbuchman@motleyrice.com
                mclerkin@motleyrice.com
 7

 8              Joseph F. Rice
                MOTLEY RICE LLC
 9              28 Bridgeside Blvd.
                Mount Pleasant, SC 29464
10
                (843) 216-9000
11              jrice@motleyrice.com

12              William H. Narwold
13              MOTLEY RICE LLC
                20 Church Street
14              Hartford, CT 06103
                (860) 882-2676
15
                bnarwold@motleyrice.com
16
                John Alden Meade
17              MEADE YOUNG LLC
                909 Poydras St., Suite 1600
18
                New Orleans, LA 70112
19              (504) 799-3102
                jam@meadeyoung.com
20

21

22

23

24

25

26

27

28


                        2
     Proof of Service of Summons and Complaint
